Case 19-10865-elf       Doc 41     Filed 10/08/20 Entered 10/08/20 15:16:45          Desc Notice
                                     of Motion Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       John A D’Andrea, Jr                    CASE NO.: 19-10865-elf
                         Debtor.
                                                    CHAPTER 13
             SN Servicing Corporation as
             servicer for U.S. Bank Trust           JUDGE: Eric L. Frank
             National Association, as Trustee of
             Chalet Series III Trust                HEARING DATE:
                                                    November 3, 2020 at 9:30 am
                            Movant
             v.                                     OBJECTION DEADLINE:
                                                    October 22, 2020
             John A D’Andrea, Jr,
             Christina M. D’Andrea - Co-Debtor
             William C. Miller - Trustee
                           Respondents.


                    NOTICE OF MOTION FOR RELIEF FROM
             AUTOMATIC STAY AND RELIEF FROM THE CO-DEBTOR STAY


       SN Servicing Corporation as servicer for U.S. Bank Trust National Association, as
Trustee of Chalet Series III Trust has filed a Motion for Relief from Stay and for Co-Debtor
Relief from Stay with the Court in order to gain Court authority to foreclose on real property
known as 26 Cliff Road, Levittown, PA 19057.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

        1. If you do not want the Court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before October 22, 2020 (14 days after the
date the notice was mailed) you or your attorney must do all of the following:

         (a) file an answer explaining your position at

                                          Clerk of Court
                                 United States Bankruptcy Court
                              Robert N.C. Nix, Sr. Federal Courthouse
                                   900 Market Street, Suite 400
                                      Philadelphia, PA 19107
Case 19-10865-elf      Doc 41     Filed 10/08/20 Entered 10/08/20 15:16:45           Desc Notice
                                    of Motion Page 2 of 3




If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and
        (b) mail a copy to the movant's attorney:

                                     Lorraine Gazzara Doyle
                                     Friedman Vartolo, LLP
                                 1325 Franklin Avenue, Suite 230
                                     Garden City, NY 11530
                                       T: (212) 471-5100
                                       F: (212) 471-5150
                                Bankruptcy@FriedmanVartolo.com

      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

       3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
November 3, 2020 at 9:30 am at Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street,
Philadelphia, PA 19107.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.


Dated: October 8, 2020

                                      By: _/s/Lorraine Gazzara Doyle________
                                             Lorraine Gazzara Doyle, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             1325 Franklin Avenue, Suite 230
                                             Garden City, New York 11530
                                             T: (212) 471-5100
                                             F: (212) 471-5150
                                             Bankruptcy@FriedmanVartolo.com

TO:

John A D'Andrea, Jr
26 Cliff Road
Levittown, PA 19057
Debtor
Case 19-10865-elf      Doc 41   Filed 10/08/20 Entered 10/08/20 15:16:45   Desc Notice
                                  of Motion Page 3 of 3




Christina M. D’Andrea
26 Cliff Road
Levittown, PA 19057
Co-Debtor and Co-Mortgagor

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Debtor’s Attorney

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
Trustee

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
U.S. Trustee
